DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 12/21/2020.
Claims 1-3 and 6 are amended.
Claims 4 and 5 are canceled.
Claims 1-3 and 6 are remaining in the application.
The previously submitted Drawings are accepted.
The amended Specification are accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Rejection mailed on 7/27/2020.  Therefore, remaining claims 1-3 and 6 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the claimed buoy system in the specifically claimed connection configuration of combined connection structure as recited in the claims, including buoy body, fixing belt, auto-release unit, auto-reel chain box, chain, weight, pulley with teeth and shaft in the assembly configuration as explicitly recited in the claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/05/2021